      Case 1-19-41281-cec             Doc 15       Filed 04/18/19   Entered 04/18/19 15:01:48




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
IN RE:                                                     Chapter 7

FRANK DIDIO,                                               Case No. 19-41281 (CEC)

                           Debtor.
-------------------------------------------------------X

         STIPULATION AND ORDER FIXING THE AMOUNT OF LEGAL
   FEES OF EDWARD DELLI PAOLI AS ATTORNEY FOR DEBTOR IN THIS CASE

       WHEREAS, on March 5, 2019 (the “Petition Date”), Frank Didio (the “Debtor”) filed a
voluntary petition for relief under chapter 7 of the Bankruptcy Code; and

       WHEREAS, as set forth on the Debtor’s petition, Edward Delli Paoli (“Delli Paoli”)
represents the Debtor in this chapter 7 case; and

       WHEREAS, the Debtor filed a prior chapter 7 case (Case No. 18-40369) on September 7,
2018 and received a discharge in that case on August 15, 2018; and

        WHEREAS, on April 2, 2019, the United States Trustee filed a motion under 11 U.S.C. §
727(a)(8) objecting to the Debtor’s discharge in this case because the Debtor received a
discharge six months prior to the Petition Date in a chapter 7 case commenced within eight years
of the filing of this case; and

       WHEREAS, the initial Disclosure of Compensation Statement filed in this case and
executed by Delli Paoli indicated that he had received the sum of $5,000 for representing the
Debtor in this case; and

WHEREAS, on April 2, 2019, the United States Trustee communicated with Delli Paoli to raise
concerns with regard to the reasonableness of the fees paid by the Debtor in this case pursuant to
11 U.S.C. §329; and

       WHEREAS, ON April 8, 2019, Delli Paoli filed an amended Disclosure of Compensation
(the “Amended Disclosure of Compensation”) indicating that the total fees for services in this
case were $5,000 but that only $3,000 had been received as of the Petition Date, leaving an
outstanding balance of $2,000 ( ECF Doc. No. 12); and

       WHEREAS, after the filing of the Amended Disclosure of Compensation, Delli Paoli
entered into discussions with the United States Trustee to resolve his concerns with regard to
standards set forth under 11 U.S.C. §329; and
      Case 1-19-41281-cec        Doc 15     Filed 04/18/19     Entered 04/18/19 15:01:48




        WHEREAS, in order to resolve the issues raised by the United States Trustee with
respect to Delli Paoli’s compensation, the parties have agreed to the provisions set forth below.

       IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

       1)      From the $3,000 paid to Delli Paoli by the Debtor for representation in this case,
               Delli Paoli shall reimburse to the Debtor the sum of $1,000.

       2)       Delli Paoli shall provide to the Office of the United States Trustee an attorney’s
               check, certified check or money order in the amount of $1,000 payable to the
               Debtor to be received on or before May 1, 2019 which shall be mailed to:

                        The Office of the United States Trustee
                        201 Varick Street, Suite 1006
                         New York, NY 10014
                        Att: Marylou Martin

       3)      Upon receipt of the $1,000 attorney’s check, certified check or money order
               payable to the Debtor from Delli Paoli, the Office of the United States Trustee
               shall forward same to the Debtor via overnight mail at the address listed on the
               Petition.

       4)      Delli Paoli shall not request, demand or accept any additional funds from the
               Debtor in connection with his representation of the Debtor in this case, including
               but not limited to the $2,000 outstanding balance listed on the Amended
               Disclosure of Compensation filed in this case.

[Signatures on Next Page]
     Case 1-19-41281-cec         Doc 15   Filed 04/18/19   Entered 04/18/19 15:01:48




Dated: New York, New York
            April 18, 2019
                                                  WILLIAM K. HARRINGTON
                                                  UNITED STATES TRUSTEE

                                                  By:/s/ Marylou Martin
                                                     Marylou Martin

                                                  Office of the United States Trustee
                                                  Eastern District of New York
                                                  201 Varick Street, Suite 1006
                                                  New York, New York 10014



Dated: Staten Island, New York
               April 18 , 2019
                                                  /s/ Edward Delli Paoli
                                                  Edward Delli Paoli
                                                  3295 Amboy Road, Suite 10
                                                  Staten Island, New York 10306
                                                  Attorneys for Leo Fox, Esq.
